The opinion of the court was delivered by
Taft, J.
The defendant has the right, by the reservation in the deed under which he holds his quarry, to lay down all necessary side tracks from his kilns to the Vermont & Canada Railroad. To, or from, the kilns means to or from the locality where they are situate, in such a manner and to such an extent as to'enable him to enjoy their use and possession for the purposes named in the reservation. It does not appear that he did, or attempted to do, anything that he had not a full right to do by the deed under which he claims.
Decree affirmed and cause remanded.